Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered November 12, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to a fair trial by the trial court’s failure to give a limiting instruction to the jury on the permissible scope of rebuttal testimony (which testimony revealed the defendant’s custodial statement) was not preserved for appellate review (see, People v Rosado, 79 AD2d 666). In any event, the record, although not fully developed on this issue, does not support a finding that this custodial statement had been taken in violation of the defendant’s Miranda rights, and therefore, we decline to review his contention by the exercise of our interest of justice jurisdiction (cf., People v Campbell, 59 AD2d 912; People v Boone, 56 AD2d 892; People v Patterson, 48 AD2d 933; see also, Harris v New York, 401 US 222).
Furthermore, we find that the remarks of the prosecutor during summation were proper comments upon the evidence, and did not prejudice the defendant’s right to a fair trial (see, People v Ashwal, 39 NY2d 105; People v Oakley, 114 AD2d 473, lv denied 66 NY2d 921).
Finally, the defendant’s remaining contentions are without merit. Bracken, J. P., Rubin, Fiber and Spatt, JJ., concur.